
	
		I
		111th CONGRESS
		1st Session
		H. R. 2389
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Hill (for
			 himself, Mr. Schrader,
			 Mr. Ellsworth,
			 Mr. DeFazio, and
			 Mr. Donnelly of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Defense to establish
		  registries of members and former members of the Armed Forces exposed in the
		  line of duty to occupational and environmental health chemical hazards, to
		  amend title 38, United States Code, to provide health care to veterans exposed
		  to such hazards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care for Members of the Armed
			 Forces Exposed to Chemical Hazards Act of 2009.
		2.Establishment of
			 registries of members and former members of the Armed Forces exposed in line of
			 duty to occupational and environmental health chemical hazards
			(a)EstablishmentFor
			 each occupational and environmental health chemical hazard of particular
			 concern, the Secretary of Defense shall establish and administer a registry of
			 members and former members of the Armed Forces who were exposed in the line of
			 duty to such hazard on or after September 11, 2001.
			(b)RegistrationFor
			 every member and former member of the Armed Forces who was exposed in the line
			 of duty to a hazard described in subsection (a), the Secretary shall—
				(1)register such
			 member or former member in such registry; and
				(2)collect such
			 information about such member or former member as the Secretary considers
			 appropriate for purposes of establishing and administering such
			 registry.
				(c)NotificationIn
			 the case that the Secretary learns that a member or former member of the Armed
			 Forces may have been exposed in the line of duty to a hazard described in
			 subsection (a), the Secretary shall—
				(1)notify of such
			 exposure—
					(A)such member or
			 former member;
					(B)the commanding
			 officer of the unit to which such member or former member belonged at the time
			 of such exposure; and
					(C)in the case of a
			 member of the National Guard, the Adjutant General of the State concerned;
			 and
					(2)inform such member
			 or former member that such member or former member may be included in the
			 registry required by subsection (a) for such hazard.
				(d)ExaminationNot
			 later than 30 days after the date on which the Secretary becomes aware of an
			 exposure of a member or former member of the Armed Forces to a hazard described
			 in subsection (a) and annually thereafter, the Secretary shall provide such
			 member or former member—
				(1)a complete
			 physical and medical examination;
				(2)consultation and
			 counseling with respect to the results of such physical and examination;
			 and
				(3)a copy of the
			 documentation of such exposure in the member's or former member's medical
			 record maintained by the Department of Defense.
				(e)Occupational and
			 environmental health chemical hazard of particular concern
			 definedIn this section, the term occupational and
			 environmental health chemical hazard of particular concern means an
			 occupational and environmental health chemical hazard that the Secretary of
			 Defense determines is of particular concern after considering appropriate
			 guidelines and standards for exposure, including the following:
				(1)The military
			 exposure guidelines specified in the January 2002 Chemical Exposure Guidelines
			 for Deployed Military Personnel, United States Army Center for Health Promotion
			 and Preventive Medicine Technical Guide 230 (or any successor technical guide
			 that establishes military exposure guidelines for the assessment of the
			 significance of field exposures to occupational and environmental health
			 chemical hazards during deployments).
				(2)Occupational and
			 environmental health chemical exposure standards promulgated by the
			 Occupational Safety and Health Administration.
				3.Scientific review
			 of association of incidents of exposure to occupational and environmental
			 health chemical hazards with health consequences
			(a)Agreement
				(1)In
			 generalThe Secretary of Defense shall seek to enter into an
			 agreement with the Institute of Medicine of the National Academies for the
			 Institute of Medicine to perform the services covered by this section.
				(2)TimingThe
			 Secretary shall seek to enter into the agreement described in paragraph (1) not
			 later than 2 months after the date of the enactment of this Act.
				(b)Review of
			 scientific evidenceUnder an agreement between the Secretary of
			 Defense and the Institute of Medicine under this section, the Institute of
			 Medicine shall, for each incident of exposure involving one or more members of
			 the Armed Forces reported in a registry established under section 2(a) to an
			 occupational and environmental health chemical hazard of particular concern,
			 review and summarize the scientific evidence, and assess the strength thereof,
			 concerning the association between the exposure to such hazard and acute and
			 long-term health consequences of such exposure.
			(c)Scientific
			 determinations concerning health consequences
				(1)In
			 generalFor each incident of exposure reviewed under subsection
			 (b), the Institute of Medicine shall determine (to the extent that available
			 scientific data permit meaningful determinations)—
					(A)whether a
			 statistical association with the acute and long-term health consequences
			 exists, taking into account the strength of the scientific evidence and the
			 appropriateness of the statistical and epidemiological methods used to detect
			 the association; and
					(B)whether there
			 exists a plausible biological mechanism or other evidence of a causal
			 relationship between the occupational and environmental health chemical hazard
			 and the health consequences.
					(2)Discussion and
			 reasoningThe Institute of Medicine shall include in its reports
			 under subsection (f) a full discussion of the scientific evidence and reasoning
			 that led to its conclusions under this subsection.
				(d)Recommendations
			 for additional scientific studies
				(1)In
			 generalThe Institute of Medicine shall make any recommendations
			 it has for additional scientific studies to resolve areas of continuing
			 scientific uncertainty relating to exposure to occupational and environmental
			 health chemical hazards of particular concern.
				(2)ConsiderationsIn
			 making recommendations for further study, the Institute of Medicine shall
			 consider the following:
					(A)The scientific
			 information that is currently available.
					(B)The value and
			 relevance of the information that could result from additional studies.
					(e)Subsequent
			 reviewsThe agreement under subsection (a) shall require the
			 Institute of Medicine—
				(1)to conduct
			 periodically as comprehensive a review as is practicable of the evidence
			 referred to in subsection (b) that has become available since the last review
			 of such evidence under this section; and
				(2)to make its
			 determinations and estimates on the basis of the results of such review and all
			 other reviews conducted for the purposes of this section.
				(f)Reports
				(1)Reports to
			 Congress
					(A)In
			 generalThe agreement under subsection (a) shall require the
			 Institute of Medicine to submit, not later than the end of the 18-month period
			 beginning on the date of the enactment of this Act and not less frequently than
			 once every 2 years thereafter, to the appropriate committees of Congress a
			 report on the activities of the Institute of Medicine under the
			 agreement.
					(B)ContentsThe
			 report described in subparagraph (A) shall include the following:
						(i)The
			 determinations and discussion referred to in subsection (c).
						(ii)Any
			 recommendations of the Institute of Medicine under subsection (d).
						(2)Reports to
			 Secretary of DefenseThe agreement under subsection (a) shall
			 require the Institute of Medicine, in the case that the Institute of Medicine
			 makes any conclusive determination under subsection (c)(1) with respect to any
			 incident of exposure studied under subsection (b), to submit, not later than 30
			 days after the date of such determination, to the Secretary of Defense a report
			 describing such determination.
				(g)Notice to
			 members and former members of the Armed ForcesThe Secretary of
			 Defense shall notify members and former members of the Armed Forces listed in a
			 registry established under section 2(a) for exposure to an occupational and
			 environmental health chemical hazard of particular concern of—
				(1)any conclusive
			 determinations made with respect to such exposure under subsection (c)(1);
			 and
				(2)any other
			 significant developments in research on the health consequences of exposure to
			 such hazard.
				(h)Limitation on
			 authorityThe agreement under this section shall be effective for
			 a fiscal year to the extent that appropriations are available to carry out the
			 agreement.
			(i)SunsetThis
			 section shall cease to be effective 10 years after the last day of the fiscal
			 year in which the Institute of Medicine submits to the Secretary of Defense the
			 first report under subsection (f).
			(j)Alternative
			 contract scientific organization
				(1)In
			 generalIf the Secretary of Defense is unable within the time
			 period prescribed in subsection (a)(2) to enter into an agreement described in
			 subsection (a)(1) with the Institute of Medicine on terms acceptable to the
			 Secretary, the Secretary shall seek to enter into such an agreement with
			 another appropriate scientific organization that—
					(A)is not part of the
			 Government;
					(B)operates as a
			 not-for-profit entity; and
					(C)has expertise and
			 objectivity comparable to that of the Institute of Medicine.
					(2)TreatmentIf
			 the Secretary enters into an agreement with another organization as described
			 in paragraph (1), any reference in this section to the Institute of Medicine
			 shall be treated as a reference to the other organization.
				(k)DefinitionsIn
			 this section:
				(1)Appropriate
			 committees of CongressThe
			 term appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Appropriations of the Senate; and
					(B)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Appropriations of the House of Representatives.
					(2)Occupational and
			 environmental health chemical hazard of particular concernThe
			 term occupational and environmental health chemical hazard of particular
			 concern means an occupational and environmental health chemical hazard
			 that the Secretary of Defense determines is of particular concern after
			 considering appropriate guidelines and standards for exposure, including the
			 following:
					(A)The military
			 exposure guidelines specified in the January 2002 Chemical Exposure Guidelines
			 for Deployed Military Personnel, United States Army Center for Health Promotion
			 and Preventive Medicine Technical Guide 230 (or any successor technical guide
			 that establishes military exposure guidelines for the assessment of the
			 significance of field exposures to occupational and environmental health
			 chemical hazards during deployments).
					(B)Occupational and
			 environmental health chemical exposure standards promulgated by the
			 Occupational Safety and Health Administration.
					4.Revision in
			 authorities for provision of health care for certain veterans exposed to
			 occupational and environmental health chemical hazards
			(a)Authorized
			 inpatient careSection 1710(e) of title 38, United States Code,
			 is amended—
				(1)in paragraph (1),
			 by adding at the end the following:
					
						(F)A veteran who was exposed in the line
				of duty to an occupational and environmental health chemical hazard of
				particular concern is eligible (subject to paragraph (2)) for hospital care,
				medical services, and nursing home care under subsection (a)(2)(F) for any
				disability, notwithstanding that there is insufficient medical evidence to
				conclude that such disability may be associated with such
				exposure.
						;
				(2)in paragraph (2),
			 by adding at the end the following:
					
						(C)In the case of a veteran described in
				paragraph (1)(F), hospital care, medical services, and nursing home care may
				not be provided under subsection (a)(2)(F) with respect to—
							(i)a disability that is found, in
				accordance with guidelines issued by the Under Secretary for Health, to have
				resulted from a cause other than an exposure described in paragraph (1)(F);
				or
							(ii)a health effect for which the
				National Academy of Sciences, in a report issued in accordance with section 3
				of the Health Care for Members of the Armed
				Forces Exposed to Chemical Hazards Act of 2009, has determined
				that there is limited or suggestive evidence of the lack of a positive
				association between occurrence of the health consequences in humans and
				exposure to an occupational and environmental health chemical hazard of
				particular concern.
							;
				and
				(3)in paragraph (4),
			 by adding at the end the following:
					
						(C)The term occupational and
				environmental health chemical hazard of particular concern means an
				occupational and environmental health chemical hazard that the Secretary of
				Defense determines is of particular concern after considering appropriate
				guidelines and standards for exposure, including the following:
							(i)The military exposure guidelines specified
				in the January 2002 Chemical Exposure Guidelines for Deployed Military
				Personnel, United States Army Center for Health Promotion and Preventive
				Medicine Technical Guide 230 (or any successor technical guide that establishes
				military exposure guidelines for the assessment of the significance of field
				exposures to occupational and environmental health chemical hazards during
				deployments).
							(ii)Occupational and environmental health
				chemical exposure standards promulgated by the Occupational Safety and Health
				Administration.
							.
				(b)Technical
			 amendmentSection 1710(e)(4) of such title is amended in the
			 matter before subparagraph (A) by striking For purposes of this
			 subsection— and inserting In this subsection:.
			
